Case: 2:99-cr-00104-JLG-NMK Doc #: 340 Filed: 01/19/21 Page: 1 of 15 PAGEID #: 3265



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

 United States of America

       v.                                   Case No. 2:99-cr-104-1

 Douglas Turns

                              OPINION AND ORDER
       Defendant was convicted at trial on one count of conspiracy to
 commit bank robbery, four counts of armed bank robbery, and four
 counts of using and carrying a firearm during and in relation to a
 crime of violence in violation of 18 U.S.C. §924(c).               By judgment
 entered on June 9, 2000, defendant was sentenced to a term of
 incarceration of 78 months on the conspiracy and bank robbery
 counts, to run concurrently, and a total of 65 years on the
 consecutive firearms counts.         Defendant was also charged in Case
 No. 2:98-cr-13 with possessing and transferring a machine gun at a
 pawn shop.    In that case, a sentence of 27 months was imposed, to
 run concurrently with the sentence imposed in the instant case.
       On January 23, 2020, defendant filed a motion for reduction of
 sentence     or   compassionate      release     pursuant     to    18   U.S.C.
 §3582(c)(1)(A)(i), as amended by the First Step Act of 2018,
 alleging extraordinary and compelling reasons. Doc. 305. By order
 dated January 30, 2020, the court stayed ruling on the motion
 because there was no showing that defendant had exhausted his
 administrative remedies under that section.             Doc. 307.    Defendant
 filed a motion to lift the stay on February 26, 2020, along with a
 declaration that he had exhausted his administrative remedies.
 Doc. 308.     On March 4, 2020, the court ordered the government to
 respond to the motion.      Doc. 309.     On March 30, 2020, the defendant
 filed an emergency amendment to his motion for compassionate
Case: 2:99-cr-00104-JLG-NMK Doc #: 340 Filed: 01/19/21 Page: 2 of 15 PAGEID #: 3266



 release, citing, for the first time, the risks posed by the COVID-
 19 epidemic and a recent tuberculosis diagnosis.                Doc. 310.
       The government filed a response on May 4, 2020, opposing both
 motions.     Doc. 314.     Attached to the government’s motion is the
 March 6, 2020, decision of the warden concluding that defendant’s
 December 16, 2019, request for compassionate release: did not
 provide extraordinary or compelling circumstances; defendant’s
 release would minimize the severity of his offenses; defendant had
 served less than 50 percent of his sentence; and defendant was not
 suffering from any chronic or serious medical condition which
 hinders his ability to function within a correctional facility.
 Doc. 314-1, p. 3.         The government also submitted the April 29,
 2020, decision of the warden denying defendant’s request for
 compassionate release based on the COVID-19 pandemic. A memorandum
 addressed    to    the   warden    indicated    that:    defendant’s    medical
 conditions    of   Type    II    diabetes,   polyneuropathy       secondary   to
 frostbite, neuralgia, and hyperlipidemia were medically managed
 within accepted medical practices; that only defendant’s Type 2
 diabetes met the guidelines of the Centers for Disease Control
 (“CDC”) for high risk from COVID-19; and that defendant did not
 require assistance with his daily activities. Doc. 314-2, pp. 2-3.
 The warden noted that the “BOP is taking extraordinary measures to
 contain the spread of COVID-19 and treat any affected inmates” and
 that his concerns about being potentially exposed to or contracting
 COVID-19 did not currently warrant defendant’s early release. Doc.
 314-2, p. 4.
       By   order   dated   May    18,   2020,   the     court   concluded   that
 defendant had not shown that he had exhausted his administrative


                                         2
Case: 2:99-cr-00104-JLG-NMK Doc #: 340 Filed: 01/19/21 Page: 3 of 15 PAGEID #: 3267



 remedies in regard to his request for compassionate release due to
 his   tuberculosis     diagnosis,     and   denied    the   March    30,     2020,
 amendment without prejudice.         Doc. 315.
       The    court     addressed      defendant’s      other     grounds        for
 compassionate release listed in defendant’s January 23, 2020,
 motion for compassionate release, including his health conditions,
 primarily the symptoms of Type II diabetes; his status as a
 disabled veteran; his age (59); the fact that his daughter had
 passed away and his granddaughter was being cared for by her
 grandmother; and the change in penalties for §924(c) counts under
 §403(a) of the First Step Act.               The court found that these
 circumstances did not satisfy the criteria for extraordinary and
 compelling reasons under Application Note 1 to United States
 Sentencing    Guidelines     (“U.S.S.G.”)     §1B1.13.1        The   court      also
 recognized that if defendant were sentenced today based on the
 current §924(c) penalties, he would be sentenced to consecutive
 terms of imprisonment of five years on each of the four §924(c)
 counts, resulting in a total sentence of 26-1/2 years.                   However,
 the court noted that defendant had been in custody since February
 7, 2000, and that, even giving defendant the benefit of the new
 §924(c) penalties and the maximum amount of good time credit,
 defendant    would   still    have   additional      time   to   serve     on   his
 sentence.


       1
       The Sixth Circuit has since held that the policy statements
 contained in §1B1.13 do not apply to cases in which an inmate files
 a motion for compassionate release, and that district courts have
 full discretion to define what constitutes an “extraordinary and
 compelling” reason without consulting the policy statement. See
 United States v. Jones, 980 F.3d 1109, 1111 (6th Cir. Nov. 20,
 2020).

                                        3
Case: 2:99-cr-00104-JLG-NMK Doc #: 340 Filed: 01/19/21 Page: 4 of 15 PAGEID #: 3268



        Because the circumstances relied on by defendant in his
 January    23,   2020,   motion    were    insufficient     to   establish     an
 extraordinary and compelling reason for a sentence reduction at the
 time of the court’s order, the court did not address the factors
 under 18 U.S.C. §3553(a) and denied the motion. However, the court
 denied the motion without prejudice, noting that the posture of the
 case and the weight to be assigned to the sentencing factors might
 change based on any additional evidence defendant might submit
 after exhausting his administrative remedies regarding his March
 30, 2020, motion.        On August 31, 2020, defendant filed pro se
 motions for reconsideration of the denial of his motions for
 compassionate     release    and   submitted     additional      documents    and
 medical records.      See Docs. 320 and 321.
        On June 4, 2020, counsel was appointed to represent the
 defendant.       On October 13, 2020, counsel filed a motion for
 compassionate release based on defendant’s health problems.                  Doc.
 325.   Counsel noted that defendant had been diagnosed with Type II
 diabetes, polyneuropathy due to frostbite and diabetes, neuralgia,
 hyperlipidemia,     GERD,    latent    tuberculosis     infection,     coronary
 artery disease (angina) and astigmatism/presbyopia, that his right
 shoulder was surgically repaired, that he requires the use of a
 cane, and that he is debilitated by pain.               Counsel argued that
 defendant is at high risk for serious illness due to COVID-19, and
 that his medical conditions constitute extraordinary and compelling
 reasons for a reduction in sentence.           Counsel further argued that
 defendant does not pose a danger to the community.
        The government filed a response in opposition to defendant’s
 motions for compassionate release on November 18, 2020. Doc. 331.


                                        4
Case: 2:99-cr-00104-JLG-NMK Doc #: 340 Filed: 01/19/21 Page: 5 of 15 PAGEID #: 3269



 The    government          agreed   that           defendant    has    exhausted          his
 administrative         remedies,    but    opposed          defendant’s     motions      for
 release. The government argued that although defendant has various
 medical conditions, and that Type II diabetes and heart disease put
 an    individual      at    increased     risk       from    COVID-19,      the    BOP   has
 appropriately      managed      defendant’s           medical   care     and      addressed
 defendant’s medical needs; that COVID-19 has been successfully
 managed at FCI Otisville, where defendant is incarcerated; that the
 statutory sentencing factors, particularly the seriousness of these
 offenses, weigh against early release; and that defendant cannot
 show that he would not pose a danger to the community.2
        The court has reviewed all of the medical records and other
 documents submitted.           The court will consider all of the grounds
 for compassionate release advanced by the defendant.
 I. Standards for Compassionate Release
        Under 18 U.S.C.         §3582(c)(1)(A)(i), the court can reduce a
 sentence       under       §3582(c)(1)(A)           if   the     court      finds        that
 “extraordinary and compelling reasons warrant such a reduction[.]”
 18 U.S.C. §3582(c)(1)(A)(i).            District courts have full discretion
 to    define   what     constitutes       an       “extraordinary     and    compelling”
 reason.    Jones, 980 F.3d at 1111.                The court must also consider the
 factors set forth in 18 U.S.C. §3553(a) to the extent that they are
 applicable.      §3582(c)(1)(A).               District courts may deny relief
 under §3582(c)(1)(A) based upon the court’s discretionary balancing


        2
       Under U.S.S.G. §1B1.13, a reduction may be ordered if “the
 defendant is not a danger to the safety of any other person or to
 the community[.]” U.S.S.G. §1B1.13(2). The court is not required
 to apply the criteria in §1B1.13, see Jones, 980 F.3d at 1111,
 although protection of the public is a relevant factor under 18
 U.S.C. §3553(a).

                                                5
Case: 2:99-cr-00104-JLG-NMK Doc #: 340 Filed: 01/19/21 Page: 6 of 15 PAGEID #: 3270



 of the §3553(a) factors even if extraordinary and compelling
 reasons would otherwise justify relief.                United States v. Ruffin,
 978 F.3d 1000, 1008 (6th Cir. 2020).                   If, after weighing the
 §3553(a) factors, the court decides that the motion is well taken,
 the court “may reduce the term of imprisonment (and may impose a
 term of probation or supervised release with or without conditions
 that does not exceed the unserved portion of the original term of
 imprisonment)[.]”       §3582(c)(1)(A).       The grant of compassionate
 release is at the discretion of the court.                         United States v.
 Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).
 II. Grounds for Compassionate Release
 A. Change in §924(c) Penalties
       The first basis for compassionate release argued by defendant
 in his January 23, 2020, motion was the change to the penalties for
 firearm offenses in 18 U.S.C. §924(c)(1)(C) under §403 of the First
 Step Act.    As this court stated in its order of May 18, 2020, even
 assuming     that   this    change    in    the    law        can    constitute    an
 extraordinary and compelling reason for a sentence reduction, if
 defendant    were   sentenced     today    based       on    the    current   §924(c)
 penalties,     he   would    be   sentenced       to        consecutive    terms   of
 imprisonment of five years on each of the four §924(c) counts,
 resulting in a total sentence of 26-1/2 years.                  Defendant has been
 in custody since February 7, 2000, almost 21 years.                       Even giving
 defendant the benefit of the new §924(c) penalties and the maximum
 good time credit of fifty-four days per year provided under 18
 U.S.C. §3624(b)(1), approximately 3.1 years, defendant would still
 have additional time to serve on his sentence.                       Based on these
 circumstances, the change in the §924(c) penalties does not provide


                                        6
Case: 2:99-cr-00104-JLG-NMK Doc #: 340 Filed: 01/19/21 Page: 7 of 15 PAGEID #: 3271



 an extraordinary and compelling reason for defendant’s release at
 this time.     See United States v. Brown, 411 F.Supp.3d 446, 454-55
 (S.D. Iowa 2019)(denying motion where defendant would still be in
 prison even if the First Step Act penalties were applied).                             In
 fact,    releasing     defendant      on    this     ground    would    result    in   a
 sentencing     disparity      with    defendants        who   are   currently     being
 sentenced for §924(c) offenses.                  Therefore, the court adheres to
 its prior ruling in the May 18, 2020, order.                    However, the court
 notes that it will consider the current penalties for the §924(c)
 offenses in determining the seriousness of those offenses when
 addressing the §3553(a) statutory sentencing factors below.
 B. Death of Caregiver
       Defendant notes that his daughter passed away on October 20,
 2019, and that his granddaughter as well as two other grandchildren
 are being cared for by defendant’s spouse.                     Defendant seeks to
 assist with the care of his grandchildren. However, defendant does
 not allege that his daughter’s death left his granddaughter without
 a caregiver.     See United States v. Thorpe, No. 1:08-cr-10027, 2019
 WL 6119214, at *2 (C.D. Ill. Nov. 18, 2019)(release denied where
 defendant did not allege that his child would be left without a
 caregiver).     The court adheres to its previous ruling that these
 circumstances     do    not    constitute         extraordinary       and   compelling
 reasons for compassionate release.
 C. Defendant’s Health and Medical Conditions
       In the order of May 18, 2020, the court noted that defendant’s
 age     and   health   conditions          did    not   meet    the    criteria    for
 extraordinary and compelling reasons set forth in U.S.S.C. §1B1.13
 and Application Note 1.              The court concluded that the medical


                                             7
Case: 2:99-cr-00104-JLG-NMK Doc #: 340 Filed: 01/19/21 Page: 8 of 15 PAGEID #: 3272



 records submitted by defendant did not weigh significantly in favor
 of compassionate release.         However, under Jones, the criteria in
 §1B1.13    need   not   be   considered     by   the   court,    and    are   not
 controlling.      Defendant has also submitted additional medical
 records for the court’s consideration, and has exhausted his
 administrative remedies concerning the additional threat posed by
 COVID-19.    Therefore, the court will consider whether defendant’s
 age and health conditions and the threat of COVID-19 constitute
 extraordinary and compelling reasons for defendant’s early release.
       Defendant, who is 60 years old, argues that his medical
 conditions warrant compassionate release. In his October 13, 2020,
 motion, counsel noted that defendant had been diagnosed with Type
 II   diabetes,    polyneuropathy      due   to   frostbite      and    diabetes,
 neuralgia, hyperlipidemia, GERD, latent tuberculosis infection,
 coronary artery disease (angina) and astigmatism/presbyopia; that
 his right shoulder was surgically repaired; that he requires the
 use of a cane; that he is debilitated by pain, and that he is at
 high risk for serious illness due to COVID-19.                     Doc. 325.
 Defendant has alleged that he has no feeling in the bottoms of his
 feet, and has to wear special shoes.              Doc. 305, pp. 7-8.          The
 records reveal the following information:
 1. Angina Pectoris
       On June 5, 2017, defendant was seen by a cardiologist for a
 stress test following a diagnosis of angina pectoris. Doc. 320-10,
 pp. 5-6.    No record of the results of the test are included.                 On
 July 27, 2020, plaintiff complained about cough, chest discomfort
 and shortness of breath and was told that he would be seen by the
 medical providers.        Doc. 320-11, pp. 1-3.          No further records


                                        8
Case: 2:99-cr-00104-JLG-NMK Doc #: 340 Filed: 01/19/21 Page: 9 of 15 PAGEID #: 3273



 regarding this complaint were provided.              The record includes a
 medical report dated June 7, 2020, which indicated that defendant
 could engage in some cardiovascular exercises.             Doc. 320-5, p. 3.
 2. Rotator Cuff Repair
       The records include a report relating to surgery to repair
 defendant’s right shoulder rotator cuff. The surgery was completed
 without complication.        Doc. 320-5, p. 13; Doc. 320-6, p. 1.             No
 other information was provided concerning this surgical procedure.
 Defendant claims that he still experiences shoulder pain, and an
 April 14, 2020, medical review noted that defendant was currently
 having physical therapy.        Doc. 320-2, p. 1.
 3. Foot Problems
       Defendant has submitted a rating decision from the Department
 of Veterans Affairs, which determined that defendant’s frostbite
 injury to his feet, with symptoms of pain, numbness, and cold
 sensitivity, was 10 percent disabling. Doc. 320-5. New shoes were
 ordered on July 23, 2019.        Doc. 320-5, p. 1-12.        On January 6 and
 7, 2020, defendant reported a shooting pain in his feet and was
 prescribed medication.        Doc. 320-5, pp. 5-10; Doc. 320-6, p. 3;
 Doc. 320-7, pp.1-3.      On May 13, 2020, defendant was seen for ankle
 and foot pain, as well as vitamin D deficiency, trouble urinating,
 and problems with sleeping.          Doc. 320-7, p. 4.         Medication was
 prescribed and prior medication orders were renewed.               Doc. 320-7,
 pp. 6-7.
       A summary prepared for the warden on February 26, 2020,
 indicated that defendant does not require assistance with his daily
 activities and is currently medically managed within accepted
 medical practices.      Doc. 314-1, p. 2.      A medical report dated June


                                        9
Case: 2:99-cr-00104-JLG-NMK Doc #: 340 Filed: 01/19/21 Page: 10 of 15 PAGEID #: 3274



 7, 2020, The report stated that defendant wears knee braces and
 custom made medical shoes and uses a cane.              Doc. 320-5, p. 3.       A
 reentry plan dated June 12, 2020, reported that work restrictions
 included no excess cold and no food service work.             Doc. 320-10, p.
 2.   The plan stated that defendant had not worked since 2016 due to
 problems with his feet.        Doc. 320-9, p. 8.
 4. Hearing Problems
       On February 18, 2020, defendant complained about hearing
 problems, and an audiology evaluation was ordered.              Doc. 320-8, p.
 5; Doc. 320-9, p. 3.           The results of the evaluation are not
 included in the record.
 5. Tuberculosis
       The record includes a treatment summary indicating that on
 December 20, 2002, defendant tested positive for tuberculosis.
 This test indicated that at some point in his life, defendant was
 exposed to tuberculosis.          Doc. 320-3, p. 1.         A chest x-ray on
 January 3, 2003, and subsequent x-rays showed no evidence of
 cardiopulmonary disease.         On February 19, 2020, defendant began
 receiving a tuberculosis prophylactic treatment consisting of a
 course of medication for twelve weeks completed on May 12, 2020.
 Doc. 320-3; Doc. 321-3, pp. 3-4.            No further records were provided
 concerning this treatment or why the decision was made to go
 forward with this treatment, other than an administrative note in
 a record dated February 18, 2020, that defendant “has history of
 positive PPD.”      Doc. 321-3.
 6. Risk of Covid-19
       A medical review dated April 14, 2020, noted that defendant
 has Type II diabetes, polyneuropathy secondary to frostbite and


                                        10
Case: 2:99-cr-00104-JLG-NMK Doc #: 340 Filed: 01/19/21 Page: 11 of 15 PAGEID #: 3275



 diabetes, neuralgia, hyperlipidemia, a rotator cuff repair with
 current physical therapy, and the use of a cane. Doc. 320-2, p. 1.
 Staff physician Alphonso Linley, M.D., indicated that defendant did
 not    have   a     terminal,       incurable     illness   resulting    in   a    life
 expectancy of less than 18 months, but that he did have an
 incurable, progressive illness and was limited in his activities.
 Doc. 320-2, p. 2.         Dr. Linley also noted that defendant was at risk
 of    serious     illness     due    to    COVID-19   due   to   his   diabetes    and
 hyperlipidemia.3          Doc. 320-2, p. 2.
        In regard to defendant’s risk due to COVID-19, the government
 notes that there have been few cases of COVID-19 at FCI Otisville,
 where defendant is incarcerated.                  There are 607 inmates at FCI
 Otisville.          See    www.bop.gov/locations/institutions/otv/                (last
 visited January 14, 2021).                There are currently three inmates and
 six staff members who have tested positive, 24 inmates and 15 staff
 members       who      have     recovered,          and     no   deaths.           See
 https://www.bop.gov/coronavirus (last visited January 14, 2021).
 According to a letter from defendant’s exwife, defendant would
 reside with their daughter in Columbus, Ohio.                    Doc. 321-9, p. 1.
 The Ohio Department of Health reports that as of January 14, 2021,
 there have been 95,485 COVID-19 cases in Franklin County, and 1,400
 cases in the zip code where defendant’s daughter resides.                          See




        3
       Although persons with Type II diabetes have a risk of serious
 illness if they contract COVID-19, hyperlipidemia is not on the
 CDC’s list of medical conditions which result, or may result, in
 increased risk. See www.cdc.gov/coronavirus/2019-ncov/need-extra-
 precautions/people-with-medical-conditions.html     (last   visited
 January 15, 2021).

                                              11
Case: 2:99-cr-00104-JLG-NMK Doc #: 340 Filed: 01/19/21 Page: 12 of 15 PAGEID #: 3276



 https://www.coronavirus.ohio.gov (last checked January 14, 2021).4
       Despite the fact that the risk currently posed by COVID-19 at
 defendant’s institution may be low, the court concludes that
 defendant is nonetheless at increased risk due to his Type II
 diabetes.     Viewing the defendant’s medical conditions as a whole,
 the   court    concludes    that    defendant’s    medical    conditions     are
 sufficient to constitute “extraordinary and compelling” reasons
 which would justify an early release.
 II. Statutory Factors
       In light of the nature of the offenses of conviction, the
 court finds that the offenses were serious.                 According to the
 presentence investigation report (“PSR”), the conspiracy in this
 case spanned from March, 1994, through November, 1995, and included
 four bank robberies.        The robbers engaged in threatening conduct
 which traumatized bank customers and employees, including jumping
 over the teller counter, brandishing pistols and holding their
 firearms to tellers’ heads, and ordering and/or shoving customers
 and   tellers    to   the   floor   and     physically   restraining    them.
 Defendant did not enter the banks. Rather, he drove the robbers to
 the vicinity of the banks, then went to a pre-arranged location and
 picked them up.       The robberies resulted in a loss of $224,866 to
 the banks, and defendant shared equally in the proceeds of the
 robberies.      In Case No. 2:98-cr-13, defendant was convicted of
 possessing and transferring an automatic weapon.


       4
       This court can take judicial notice of the records of state
 agencies.   See Disabled Rights Action Committee v. Las Vegas
 Events, Inc., 375 F.3d 861, 866 n. 1 (9th Cir. 2004)(citing Kottle
 v. Northwest Kidney Centers, 146 F.3d 1056, 1064 n. 7 (9th Cir.
 1988)(state health department records were properly judicially
 noticed)).

                                        12
Case: 2:99-cr-00104-JLG-NMK Doc #: 340 Filed: 01/19/21 Page: 13 of 15 PAGEID #: 3277



        The §924(c) offenses involving the use of firearms were also
 serious. At the time of defendant’s convictions, the first offense
 carried       a    consecutive       penalty    of       5    years,      and    each   of   the
 additional offenses carried consecutive penalties of 20 years.
 Defendant was sentenced to a total of 71.5 years.                               However, under
 the First Step Act, Congress limited these enhanced penalties to
 defendants who already had a conviction under §924(c) in a prior
 case, and determined that the lesser penalty of 5 consecutive years
 for    each       §924(c)    count    charged       in       the   same    prosecution       was
 sufficient to address the seriousness of those offenses. Defendant
 has served approximately 21 years.                   If the new §924(c) penalties
 were   in     effect,       defendant’s    sentence            would      be    26.5    years.
 Considering 3.1 years of good time credit, defendant would have 2.4
 years remaining on his sentence. The reduced sentence requested by
 defendant would be sufficient to address the seriousness of the
 offenses.
        As to the history and characteristics of the defendant, at the
 time of his convictions for the offenses in this case, defendant
 was in Criminal History Category I.                            The PSR indicates that
 defendant was in the army from February, 1979, to June, 1983, and
 obtained his GED.           He was then employed for approximately 15 years
 in the home maintenance/repair business.                           He had no history of
 alcohol or substance abuse.                He submitted a reentry plan which
 indicates that he has completed 55 courses while incarcerated.
 Doc. 308-1, pp. 19, 21.                While incarcerated, he had two minor
 disciplinary infractions for possessing gambling paraphernalia and
 phone abuse/disruption of monitoring, the most recent in 2016.
 Doc. 305-1, pp. 2-3.                 According to a letter from defendant’s


                                                13
Case: 2:99-cr-00104-JLG-NMK Doc #: 340 Filed: 01/19/21 Page: 14 of 15 PAGEID #: 3278



 exwife, defendant would reside with their daughter in Columbus,
 Ohio.     Doc. 321-9, p. 1.       The warden’s April 27, 2020, decision
 indicated that defendant is a medium/in custody inmate scored with
 minimum risk recidivism.        Doc. 314-2, p. 2.
         A reduced sentence would be sufficient to promote respect for
 the law, to provide just punishment, and to afford adequate
 deterrence.     The shortened sentence sought by defendant would also
 be sufficient to protect the public from more crimes by the
 defendant.     In light of defendant’s age and his health conditions,
 his efforts towards rehabilitation and his predominantly good
 conduct while in prison, he is unlikely to engage in further
 criminal activity if he is released.
         The court concludes that the §3553(a) factors warrant granting
 defendant’s motion for a reduced sentence.
 IV. Conclusion
         In accordance with the foregoing, defendant’s motions for
 compassionate release (Docs. 320, 321 and 325) are granted.
 Defendant’s motion to expedite (Doc. 328) is moot.                The terms of
 incarceration previously imposed on Counts 1 through 5 and Counts
 14 through 17 of the indictment are hereby reduced to terms of time
 served. The court orders that the defendant shall be released from
 custody.     This order is stayed for fourteen days from the date of
 this order to facilitate the BOP’s ability to quarantine defendant
 to protect the community from the potential spread of COVID-19.
         The court will also impose a new term of supervised release of
 five years, which will commence upon defendant’s release from
 incarceration.       The standard conditions in this district will
 apply.     As an added measure of protection of the public, as a


                                        14
Case: 2:99-cr-00104-JLG-NMK Doc #: 340 Filed: 01/19/21 Page: 15 of 15 PAGEID #: 3279



 special condition of supervised release, the defendant will be
 placed on the home detention component of the location monitoring
 program for a period of one year.           While on home detention in the
 location monitoring program, the defendant will be restricted to
 his residence at all times, except for medical appointments and
 other activities pre-approved by the officer.             The defendant shall
 be monitored by the use of location monitoring technology at the
 discretion of the probation officer.             Following the end of this
 five-year term of supervised release, the defendant shall begin to
 serve the three-year terms of supervised release previously imposed
 in this case.
       Defendant is instructed that he must report to the probation
 office in the federal judicial district where he is authorized to
 reside within 72 hours of his release from imprisonment, unless the
 probation officer instructs him to report to a different probation
 office or within a different time frame.           Defendant shall call the
 Probation Office at (614)-719-3100 to receive instructions on how
 to report.


 January 21, 2021                           s/James L. Graham
                                      James L. Graham
                                      United States District Judge




                                        15
